DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it consists of one large run-on sentence, in which there is also no subject and verb grammatical structure.  Specifically, the subject “An apparatus” lacks a verb; it only has an infinitive “to clear and upgrade” which does not link the infinitive to the subject.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “through of porous silica” on line 4 of the claim should have the word “of” removed for better grammar.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the phrase “geometric shape” on line 7 of the claim should be rewritten as “geometric shapes” for better grammar.  Appropriate correction is required.
Claim 2 recites the limitation “the waste” on lines 3, 4, & 5 of the claim.  It is suggested to rewrite the limitation “the waste” as “the agricultural waste” for consistency type purposes to reflect the earlier recitations of this limitation in Claim 1.  Appropriate correction is required.
Claim 2 recites the limitation “the adsorbent” on line 6 of the claim which has been misspelled as “adorbent”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “element for temperature control” and “element for controlling pressure and flow” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a porous silica” on line 6 of the claim.  It is not clear if this “porous silica” is the same “porous silica” as “porous silica” on line 4 of the claim, or if it is a different “porous silica”.  Examiner interprets it to be the same, and if this is the case, suggests rewriting the limitation to read “the porous silica”.
Claim 1 recites the limitation “what is going to be treated” on line 8 of the claim.  It is not clear what specific limitation is intended by this phrase, considering the previously recited limitations of “native or recovered compounds, paraffinic or naphthenic, and other hydrocarbons containing compounds or polar species” on lines 1-2 of the claim.   Examiner suggests rewriting this limitation to reflect the earlier recited limitations to something like “the quality of native or recovered compounds and other hydrocarbons”.
Claim 1 recites the limitation “other compounds” on lines 8-9 of the claim.  It is not clear if this limitation is the same limitation as “native or recovered compounds” on line 1, 
Claim 1 recites the limitation “the mixture” on lines 10 & 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests replacing the article “the” with the article “a”.
Claim 1 recites the limitation “the compound to be treated” on lines 10-11 & 12-13 of the claim.  It is not clear if this limitation is supposed to be the same as earlier recited limitations such as “native or recovered compounds, paraffinic or naphthenic, and other hydrocarbons containing compounds or polar species” or a specific “compound” from this earlier recited limitation.  The Examiner suggests rewriting this limitation as “the quality of native or recovered compounds and other hydrocarbons to be separated”.
Claim 2 recites the limitation “a container of suitable geometry suitable” on line 7 of the claim.  It is not clear if this limitation is the same limitation as “one or more containers” on line 7 of Claim 1, or not.  The Examiner suggests rewriting this limitation as “the one or more containers”, if so.
Claim limitations “element for temperature control” and “element for controlling pressure and flow” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Examiner notes that there is no clear structure linking the phrase “element for temperature control” in the Specification, and that there is no clear structure linking the phrase “element for controlling pressure and flow” in the Specification.  The Examiner notes that there is a feature listed in the Specification for “a temperature-controlled sleeve” but that this structure does not clarify how to carry out “temperature control”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (“Li”, US 2009/0065435), in view of Durham, (US 4,645,604).
Claim 1 is directed to an apparatus, an apparatus or device type invention group.
Regarding Claim 1, Li discloses an apparatus to clear and upgrade a quality of native or recovered compounds, paraffinic or naphthenic, and other hydrocarbons 
an adsorbent comprising a porous silica, (See paragraph [0018]), obtained from agricultural waste, (See paragraph [0017]); 
one or more containers with different volumes and geometric shape, according to needs of what is going to be treated, configured for the porous silica, the hydrocarbons and other compounds to be treated in contact, (See paragraph [0051]); 
an element for temperature control of the mixture of the silica with the compound to be treated, (See paragraph [0053]); and
a filter configured to filter and retain the adsorbent inside the apparatus, (See paragraph [0051]).
Li does not explicitly disclose an element for controlling pressure and flow of the mixture of the silica with the compound to be treated.
Durham discloses an apparatus with silica, (See Abstract, Durham), with an element for controlling pressure and flow of the mixture of the silica with the compound to be treated, (Gauge 16, See Figure 1, and See column 4, lines 20-43, Durham).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Li by incorporating an .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (“Li”, US 2009/0065435), in view of Durham, (US 4,645,604), and in further view of Salavati-Niasari et al., (“Salavati”, “Ball Milling Synthesis of Silica Nanoparticle from Rice Husk Ash for Drug Delivery Application”, Combinatory Chemical & High Throughput Screening, Vol. 16, pp 458-462, published 2013), in further view of Gu, (US 2014/0162873).
Claim 2 is directed to an apparatus, an apparatus or device type invention group.
Regarding Claim 2, modified Li discloses the apparatus of claim 1, wherein the porous silica or adsorbent, is prepared from the agricultural waste by a process comprising: 
leaching the waste with acid solution, (See paragraphs [0025] or [0026], Li); 
drying and burning the waste at 200°C - 1200°C, (See paragraph [0018], Li; Li anticipates the claimed range from 1000 to 1200°C); 
crushing or pulverizing the waste after it is dried and burnt, (See paragraph [0025], Li); 
discarding particles larger than about 40 microns to produce the adsorbent, (See paragraph [0022], Li; Particles of carbon remaining in the silica that are over 20 microns, overlapping with the claimed range, are burned until all the carbon is removed/discarded); 
packing the adsorbent in a container of suitable geometry suitable, (See paragraph [0051], Li).
Modified Li does not disclose the drying and burning for a period of from ½ hour to 8 hours or that the crushing or pulverizing is ball milling.
Salavati discloses an apparatus with silica, (“due to silica as its main component, rice husk ash has wide applications as…adsorbent…oil adsorbent, water purifier”, See “Introduction”, left column, page 458, Salavati), wherein the silica is prepared by a process including ball milling, (See “2.2. Preparation of Silica Nanoparticles”, page 459, Salavati).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of modified Li by incorporating that the crushing or pulverizing is ball milling as in Salavati because “in comparison with other methods, this process has many advantages such as cost effectiveness, high purity of products, low-temperature reaction, controllability, facility, and reproducibility”, (See “1. Introduction”, right column, page 458, Salavati).
Modified Li does not disclose the drying and burning for a period of from ½ hour to 8 hours.
Gu discloses an apparatus, (See Abstract, Gu), where the drying and burning is for a period of from ½ hour to 8 hours, (See paragraph [0020]; Gu anticipates the claimed range from 2 hours to 8 hours, “activation time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of modified Li by incorporating the drying and burning for a period of from ½ hour to 8 hours as in Gu for “physically activating the biochar” in order to produce “an activated carbon demonstrating more micropores but less mesopores”, (See paragraph [0020], Gu), because “there is also a need for…producing activated carbons having specifically designed surface areas and pore volumes” and “having [these] specific characteristics would have the advantage of more effectively purifying water”, (See paragraph [0005], Gu).
Additional Disclosures Included: 
Claim 4: The apparatus of claim 2, wherein the leaching is conducted for a period of 2 to 168 hours, (See paragraphs [0025], [0026] & [0028]; Li discloses a range from 6 to 24 hours which anticipates the claimed range across those values).  
Claim 5: The apparatus of claim 4, wherein the leaching is conducted for a period of 24 to 72 hours, (See paragraphs [0025], [0026] & [0028]; Li discloses a range from 6 to 24 hours which anticipates the claimed range at 24 hours).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (“Li”, US 2009/0065435), in view of Durham, (US 4,645,604), and in further view of Palm et al., (“Palm”, US 2018/0223232).
Claim 3 is directed to an apparatus, an apparatus or device type invention group.
Regarding Claim 3, modified Li discloses the apparatus of claim 1, but does not disclose further comprising regenerating the porous silica with a subsequent thermic treatment at a temperature from about 200°C to about 1200°C.
Palm discloses an apparatus for treating liquids, (See Abstract and See paragraph [0066], Palm), further comprising regenerating the porous silica with a subsequent thermic treatment at a temperature from about 200°C to about 1200°C, (See paragraphs [0045] & [0059]; Palm anticipates the claimed range from 600 to 800°C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of modified Li by incorporating further comprising regenerating the porous silica with a subsequent thermic treatment at a temperature from about 200°C to about 1200°C as in Palm in order to provide substantial benefits “through a reduction of costs to purchase and transport stabilization and clarification media, to dispose of spent cake and/or membrane retentate” ), instead of obtaining new media, (See Abstract and See paragraph [0122], Palm).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779